               IN THE UNITED STATES DISTRICT COURT FOR THE
            EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

 Ashton Hughes,                             )
 Joshua VanDusen,                           )
 Shannon Helmers, and                       )
 Charles Dodson,                            )
                                            )
        Plaintiffs,                         )       No. 4:19-CV-00028-CLC-SKL
 v.                                         )
                                            )       JURY DEMAND
 Denise Jackson and,                        )
 RVShare, LLC.,                             )
                                            )
        Defendants.                         )
                                            )


                         CORPORATE DISCLOSURE STATEMENT


        Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, RVShare, LLC, hereby

 submits the following Corporate Disclosure Statement:

        RVShare LLC, is a Delaware Limited Liability Corporation registered as a Foreign For

 Profit LLC in the State of Ohio.

                                            Respectfully submitted,

                                            LUTHER-ANDERSON, PLLP


                                            By:     /s/ Gerard M. Siciliano
                                                    GERARD M. SICILIANO, BPR # 9647
                                                    Attorney for Defendant
                                                    P. O. Box 151
                                                    Chattanooga, TN 37401-0151
                                                    (423) 756-5034




                                                1

Case 4:19-cv-00028-CLC-SKL Document 13 Filed 06/05/19 Page 1 of 2 PageID #: 54
                                  CERTIFICATE OF SERVICE

         This is to certify the foregoing pleading was filed electronically and that the notice of this
 filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
 the electronic filing receipt.

                 Benjamin Aaron
                 Neal & Harwell, PLC
                 Counsel for Plaintiffs
                 1201 Demonbreun St., Ste 1000
                 Nashville, TN 37203


        This 5 day of June 2019.

                                                       LUTHER-ANDERSON, PLLP


                                                       By:     /s/ Gerard M. Siciliano
                                                               GERARD M. SICILIANO




                                                   2

Case 4:19-cv-00028-CLC-SKL Document 13 Filed 06/05/19 Page 2 of 2 PageID #: 55
